           Case 6:20-cv-00812-ADA Document 47 Filed 04/26/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                    Nos. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                   6:20-cv-00813-ADA
                                                    6:20-cv-00814-ADA
               Plaintiff,                           6:20-cv-00815-ADA
                                                    6:20-cv-00902-ADA
      v.                                            6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,                        JURY TRIAL DEMANDED
               Defendant.


                             NOTICE OF CORRECTION

                                          TO

   WSOU Investments, LLC d/b/a Brazos Licensing and Development’s Opposition to
      Juniper Network’s Motion to Transfer Venue Under 28 U.S.C. § 1404(a)

                            Case Nos. 6:20-cv-812 (Dkt. 46),
                                             -813 (Dkt. 46),
                                             -814 (Dkt. 43),
                                             -815 (Dkt. 44),
                                             -902 (Dkt. 38), and
                                             -903 (Dkt. 39)
         Case 6:20-cv-00812-ADA Document 47 Filed 04/26/21 Page 2 of 3




       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development hereby

notifies the Court of correction to two exhibit citations in Brazos’s Opposition to Juniper’s

Motion to Transfer Venue Under 28 U.S.C. § 1404(a) (Case Nos. 6:20-cv-812 (Dkt. 46), -813

(Dkt. 46), -814 (Dkt. 43), -815 (Dkt. 44), -902 (Dkt. 38), and -903 (Dkt. 39)):

   1. Page 4, fn 7 of brief: Citation to Ex. A at 35:7–9 should be Ex. A at 34:7–9.

   2. Page 9 of brief: Citation to “Ex. I” should be to “Ex. H.”



                                                     Respectfully submitted,

Dated: April 26, 2021                                /s/ Raymond W. Mort, III
                                                     Raymond W. Mort, III
                                                     Texas State Bar No. 00791308
                                                     raymort@austinlaw.com
                                                     THE MORT LAW FIRM, PLLC
                                                     100 Congress Avenue, Suite 2000
                                                     Austin, Texas 78701
                                                     tel/fax: (512) 677-6825

                                                     Alessandra C. Messing
                                                     New York State Bar No. 5040019
                                                     amessing@brownrudnick.com
                                                     Timothy J. Rousseau
                                                     New York State Bar No. 4698742
                                                     trousseau@brownrudnick.com
                                                     Yarelyn Mena
                                                     (pro hac vice)
                                                     ymena@brownrudnick.com
                                                     BROWN RUDNICK LLP
                                                     7 Times Square
                                                     New York, New York 10036
                                                     telephone:     (212) 209-4800
                                                     facsimile:     (212) 209-4801

                                                     Edward J. Naughton
                                                     Massachusetts State Bar No. 600059
                                                     enaughton@brownrudnick.com
                                                     Rebecca MacDowell Lecaroz
                                                     (pro hac vice)
                                                     rlecaroz@brownrudnick.com
                                                     BROWN RUDNICK LLP


                                                 1
Case 6:20-cv-00812-ADA Document 47 Filed 04/26/21 Page 3 of 3




                                  One Financial Center
                                  Boston, Massachusetts 02111
                                  telephone:    (617) 856-8200
                                  facsimile:    (617) 856-8201

                                  David M. Stein
                                  Texas State Bar No. 797494
                                  dstein@brownrudnick.com
                                  Sarah G. Hartman
                                  California State Bar No. 281751
                                  shartman@brownrudnick.com
                                  BROWN RUDNICK LLP
                                  2211 Michelson Drive, 7th Floor
                                  Irvine, California 92612
                                  telephone:      (949) 752-7100
                                  facsimile:      (949) 252-1514

                                  Counsel for Plaintiff
                                  WSOU Investments, LLC d/b/a
                                  Brazos Licensing and Development




                              2
